Citation Nr: 0609869	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-19 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to a separate, initial, compensable rating 
for diabetic neuropathy of the right foot, associated with 
Type 2 diabetes mellitus, prior to June 23, 2003.  

2.  Entitlement to a separate, initial, compensable rating 
for diabetic neuropathy of the left foot, associated with 
Type 2 diabetes mellitus, prior to June 23, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue certified by the RO was entitlement to an earlier 
effective date for an increased rating for peripheral 
neuropathy of the lower extremities.  But as the veteran 
clarified during his October 2005 travel Board hearing, he 
actually is appealing for separate, initial, compensable 
ratings for his diabetic neuropathy.  So the issues on appeal 
are as indicated.


FINDINGS OF FACT

1.  The medical evidence shows that, prior to June 23, 2003, 
diabetic neuropathy of the right foot was manifested by mild 
sensory impairment.  

2.  The medical evidence shows that, prior to June 23, 2003, 
diabetic neuropathy of the left foot was manifested by mild 
sensory impairment.  




CONCLUSIONS OF LAW

1.  As of June 11, 2001, the criteria were met for a separate 
10 percent rating for diabetic neuropathy of the right foot, 
associated with Type 2 diabetes mellitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
and 4.124a, Diagnostic Code 8520 (2005).

2.  As of June 11, 2001, the criteria were met for a separate 
10 percent rating for diabetic neuropathy of the left foot, 
associated with Type 2 diabetes mellitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
and 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the April 2004 statement of the case (SOC) and an 
August 2003 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(where the Court held that requesting additional evidence 
supportive of the claim rather than evidence that pertains to 
the claim does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).  Furthermore, as 
also held in Mayfield, an error, whether procedural or 
substantive, is only prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984)).

The Board also notes that records of VA and private treatment 
through May 2005 have been obtained, and that the veteran has 
been afforded two VA compensation examinations - including 
assessing the severity of his diabetic neuropathy, 
the determinative issue.  He has not identified any 
additional evidence not already of record that is obtainable.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist also 
has been met.



As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, must 
be provided before the RO's initial adjudication of the 
claim.  This unfortunately did not occur in this particular 
instance.  However, the veteran's claim was reconsidered in 
September 2003, following the August 2003 VCAA notice letter.  
Consequently, the Board finds no evidence of prejudicial 
error in proceeding to a decision on the merits at this 
juncture.  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice - even if provided after the initial 
RO decision in question nonetheless still can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  



Here, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for a greater rating for his service-connected peripheral 
neuropathy and also for the effective date for the 
disability.  Because he was properly notified, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
RO, the Board must consider whether the veteran 
has been prejudiced thereby).  This is because, as the Board 
will conclude below, the evidence supports assigning separate 
compensable ratings for his diabetic peripheral neuropathy of 
the lower extremities associated with his diabetes mellitus.  
And, in turn, there will be no remaining question concerning 
the proper effective date.  

Analysis

The record shows that a rating decision in January 2003 
granted service connection for Type 2 diabetes mellitus due 
to exposure to an herbicide agent with neuropathy of both 
feet and assigned a 20 percent collective rating for the 
overall disability, effective from June 11, 2001.  On June 
23, 2003, the RO received a letter from the veteran stating 
that he wanted "to reopen [his] case for rating purposes for 
diabetes.  Please accept this request to reopen my rating.  I 
believe that my rating should be higher.  I am seeing a 
doctor at the VA Medical Center and I believe they feel that 
my disability is worse than what I have been rated."  The RO 
treated that communication as a new claim (for an increased 
rating) and, following receipt of VA treatment records and 
the report of a VA compensation examination, issued a rating 
decision in September 2003 assigning separate 20 percent 
ratings for diabetic neuropathy of each foot, effective from 
June 23, 2003, in addition to a 20 percent rating for the 
diabetes mellitus itself.  In November 2003, 
another statement was received from the veteran which he 
styled, "Notice of Disagreement."  The RO accepted that 
statement as his notice of disagreement (NOD) with the 
September 2003 rating decision.



The Board believes that, despite the veteran's use of the 
term "reopen" in his June 2003 letter to the RO, a liberal 
reading of that document clearly indicates his disagreement 
with the rating that was assigned in the January 2003 
decision and, as such, should be construed as an NOD with 
that decision.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  
So the current appeal arose from the rating that was assigned 
following the initial grant of service connection for his 
diabetes mellitus, not the more recent decision in the 
context of him supposedly seeking an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where the Court 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In the latter situation, the Board must evaluate 
the level of impairment from the disability throughout the 
entire period since the initial claim and may assign 
different ratings to compensate the veteran for times when 
the disability may have been more severe than at others - in 
other words, the rating may be "staged."

Further, the veteran has indicated his apparent satisfaction 
with the ratings that were assigned in September 2003.  He 
clearly contends, nonetheless, that the ratings that were 
assigned for the neuropathy affecting his feet should be 
retroactively effective from June 2001 (instead of June 
2003).  Thus, because the Board finds that the current appeal 
arose from the original grant of service connection, this 
necessarily involves a Fenderson situation.  

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



The applicable regulations indicate that incomplete paralysis 
of the sciatic nerve is to be rated as follows:  for moderate 
impairment, a 20 percent rating is warranted.  A 10 percent 
evaluation is appropriate for mild impairment.  Code 8520.

In addition, when the impairment is wholly sensory, as in 
this case, the rating should be for the mild, or at most, 
moderate degree.

While testifying during his October 2005 hearing, the veteran 
described his neuropathic symptoms and noted that he had 
received treatment for his diabetes, including his 
paresthesias, since 1999.  He also clarified his contentions 
and the issues that he was appealing.  

Although a VA examiner in November 2002 initially described 
the veteran's symptoms as "mild," but concluded they were 
"minimal," it is clear from the medical evidence that the 
veteran had symptoms in his feet even then due to the 
diabetic neuropathy.  Moreover, private treatment records 
also show those symptoms had been present, at least in his 
left foot, since 1999.

A VA examiner more recently reported in September 2003 the 
veteran's additional complaint of pain in his feet, which had 
not been noted previously, and characterized his symptoms as 
mild to moderate.  

The rating criteria of Code 8520 do not provide for a 
noncompensable (i.e., 0 percent) rating for "minimal" 
symptoms, as was assigned by the RO in the January 2003 
rating decision at issue.  Accordingly, the Board finds that 
the veteran's symptoms of diabetic neuropathy at the time of 
the 2002 examination were mild, thereby warranting a 10 
percent rating for each foot.  Further, his additional 
complaint of pain in his feet at the time of the 2003 
examination indicates a worsening of his symptoms, 
characterized by that examiner as mild to moderate, 
warranting a higher 20 percent rating for each foot - as was 
assigned by the RO after affording him the benefit of the 
doubt.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the criteria for a 20 percent rating for 
each foot were not met based on the veteran's symptoms in 
2002.  It was not until 2003 that he had sufficiently severe 
symptoms for a rating at this level.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
again), with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons stated, the evidence 
favors assigning separate 10 percent ratings for the diabetic 
neuropathy as of June 11, 2001, the date of receipt of the 
veteran's initial claim - which he has continuously 
prosecuted during the several years since.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
however, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that he has ever been 
hospitalized for treatment of his peripheral neuropathy since 
his separation from service.  Neither does the record reflect 
marked interference with his employment, meaning above and 
beyond that contemplated by his current schedular ratings.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In summary, the Board concludes that, as of June 11, 2001 (so 
prior to June 23, 2003), two separate 10 percent ratings 
should be assigned for diabetic neuropathy - one for each 
foot.




ORDER

Effective June 11, 2001, a separate 10 percent rating is 
granted for diabetic neuropathy of the right foot associated 
with Type 2 diabetes mellitus - subject to the laws and 
regulations governing the payment of VA compensation.

Effective June 11, 2001, a separate 10 percent rating is 
granted for diabetic neuropathy of the left foot, associated 
with Type 2 diabetes mellitus - subject to the laws and 
regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


